Crownhart, J.
(dissenting). George Shields, the defendant below, had been a farmer until a couple of years before the unfortunate affair resulting in his conviction of a serious crime. He was a man past the meridian of life, and had retired to the peaceful little city of Boscobel of some fifteen hundred souls in Grant county. Apparently he was a man of good repute. He was employed by the city *457and the merchants thereof, each paying one half his salary, as night watchman and policeman for some two years, and was so employed at the time of his trouble with the Ku Klux Klan.
In these modern days courts seldom profess ignorance of matters of common knowledge. It is a matter of common knowledge that the Ku Klux Klan is an organization having for its creed certain religious and racial antipathies which have led to disorders, riots, and bloodshed. That the members of the Klan have a legal right to have and maintain their peculiar beliefs is admitted. That they have the right to do the things that lead to public disorder, disturbance of the peace of our citizens, or to riots and bloodshed, is denied. The- Klan is a secret order given to mysterious acts and practices, like the burning of crosses swathed in rags and oil in public places, keeping its membership secret, holding mass meetings in open fields under guard, and parading the highways in robes and masked faces..
Boscobel had been disturbed by Ku Klux Klan activities, and prior to the night in question an open field meeting near Boscobel had been advertised in the newspaper of that city, as follows:
“There will be a regular meeting of the- Knights of the Ku Klux Klan on the Miller field at Boscobel, August 16, 1924, at 8 p. m., for men only. Apply for admittance at the gate. Klansmen, bring your robes' for a parade.
“The public meeting scheduled for this date has been postponed to a later date in order to secure a big fireworks demonstration to be staged at that time.
“Executive Committee.”
It will be seen by the advertisement that no public announcement of a parade in the city was given, but it had evidently been mysteriously anticipated so that a large crowd of people had congregated in the city from the surrounding country, many of whom were strangers.
The mayor of the city had given oral permission to the Klan to parade the streets of Boscobel, but at what time and *458under what conditions does not appear. The mayor testified that he expected the parade to take place at a reasonable hour. No public notice of the permission had been given, and it seems that only the day policeman had been notified of such permission. Shields had not been notified, and did not know that any permission for the parade had been given. It should be stated here that the power to grant such permits is in the common council and not in the mayor. Sub. (5), sec. 62.11, Stats.
About 10:45 p. m. of the night in question Shields heard that the Klan was marching into the city. Prior thereto, on the streets of Boscobel, he had overheard conversations of various persons during the evening, which led him to think that if the Klan marched on the main street where the crowd was, there might be trouble of a serious nature. He therefore proposed to the day policeman, who was present, that he would meet the marching Klan and turn them onto a side street. The day policeman responded, “All right,” and Shields proceeded to meet the marchers. He met them and commanded them to halt. The Klansmen in the line, eighty to one hundred members, disregarded his command and continued their parade into the city. The marchers were disguised with robes, and masks over their faces. Shields thereupon sought to identify the leaders by raising the masks of three members in turn as they marched by him. As he started to lift the mask of the third member, one of the members marching on the side opposite from him stepped out of line and struck Shields a wicked blow from behind on his head, resulting in knocking Shields back into the crowd that lined the sidewalk, partially stunning him and evidently confusing his mind. The blow was evidently struck with some blunt weapon, as it raised a lump on Shields head about the size of a walnut, which did not disappear for some days. Shields recovered his position, pulled a revolver from his pocket, and attempted to shoot his assailant. The gun missed fire and no damage was done. Later he was arrested, *459charged with assault with intent to do great bodily harm, and convicted on a jury trial.
Every person charged with crime is entitled to a fair and impartial trial. It is the province of this court to guard that right with jealous care. This case presented questions of fact for the jury, and if properly submitted to the jury the conviction should stand. However, it is contended that serious errors were committed on the trial which prejudiced the defendant.
A woman who had marched in the parade was a witness for the State, and on cross-examination of the witness the defense attempted to prove the res gestae by inquiring of the witness as to who her marching partner was. Then this happened:
By defendant’s attorney:
“Q. Who was marching with you ? A. A Klans-lady.
“Q. Who was it? A. A Klans-woman.
“Q. Did you know her name at the time ? A. I did.
“Q. Do you know her name now? A. Well, I ought to remember that far.
“Q. Who was it? A. A Klans-woman.
“Q. What was her name ? A. I answered that question.
“The Court: You don’t wish to disclose the name of the lady, Mrs. Haggerty ? It isn’t the lady that you claim Mr. Shields approached? The witness: No, sir.
“The Court: He passed you? The witness: Yes, sir.
“Q. What was her name?
“The Court: Well, I ask you is there any reason why you do not wish to disclose the name of the'lady that was marching with you? The witness: Yes, sir.
“The Court: Well, you don’t need to disclose it if you don’t wish to.”
It is to be remembered that the Klansmen were disguised, and Shields had no other way of identifying members except through the State’s witnesses, the Klan members themselves. I think it is a general and uniform rule of law that matters of res gestae are subject to proof in either civil or criminal cases. See 16 Corp. Jur. 572; Jones, Ev. §§ 821, 826.
*460It will be noted that the trial court did not rule out this evidence on the ground that it was immaterial or improper, but on the, ground of privilege to the witness. The witness objected to testifying on the subject and the court sympathetically excused her. The district .attorney had made no objection. The action of the court would seem to* indicate a sympathetic attitude on its part to the witness, which might well and probably did impress the jury. I think the ruling of the court was prejudicial error.
I pass other objections urged by counsel and proceed to the objection to the instructions of the court to the jury. The instructions objected to are quoted in the majority opinion. They need not be repeated here. But in the first paragraph of the quoted instructions there are six separate erroneous statements of the law of self-defense — the defense relied upon for acquittal. These statements follow:
1. -“The right of self-defense is simply the right to repel force by force.”
2. “The force thus permitted to be used must be protective merely and not aggressive.”
3-, “The doctrine of self-defense cannot be invoked where one has used more force than was necessary, to his protection.”
4. “In defending .one’s self, no more force should be used than is necessary.”
5. “And if one uses more force than is reasonably necessary he will be guilty of an assault.”
6. “One attacked may oppose violence by violence, and the limit of his privilege is this: that he must not apply a degree of force not called for in self-defense
These statements are positive and unequivocal. Each and every one is admittedly incorrect. But it is said that they were made by way of introduction to a correct instruction on the subject and were followed by a correct statement of the law. A reference to the instructions quoted shows that the statements excepted to were not by way of introduction of the correct statement, but were complete in themselves *461and separated from the correct statement by other matter. The situation is just this: The court gave the jury six erroneous instructions on the law of self-defense on the point vital to defendant’s case, and once in a distinct and separate part of his instructions the court gave a correct interpretation of the law. That must have left the jury in utter confusion as to which instructions were right and which were wrong. How can it be said that the erroneous instructions were nonprejudicial? The office of an instruction is to state the law clearly and in precise language so that the jury may comprehend the instruction and not be confused thereby. To my mind the erroneous instructions were highly prejudicial and constitute reversible error.
The jury were further instructed, in substance, that it was no violation of law for the Klan to peacefully parade at the time and in the manner in which it did, and that the deftend-ant had no right to interfere therewith. I think this instruction was erroneous. The Klan had no right to march on the streets of Boscobel at a time and in a manner tending to create a breach of the peace.
“In general terms a breach of the peace is a violation of public order, a disturbance of the public tranquillity, by any act or conduct inciting to violence or tending to provoke or excite others to break the peace. By 'peace,’ as used in the law in this connection, is meant the tranquillity enjoyed by citizens of a municipality or community where good order reigns among its members, which is the natural right of all persons in political society. It is, so to speak, that invisible sense of security which every man feels so necessary t'o his comfort, and for which all governments are instituted. It is not necessary that the peace be actually broken to lay the foundation for a prosecution for this offense. If what is done is unjustifiable and unlawful, tending with sufficient directness to break the peace, no more is required. Nor is actual personal violence an essential element in the offense. If it were, communities might be kept in a constant state of turmoil, fear, and anticipated danger from the wicked language and conduct of a guilty party, not only destructive of the *462peace of .the citizens but of public morals without the commission of the offense. The good sense and morality of the law forbid such a construction.”
“Whether or not a given act amounts to a breach of the peace can only be determined in the light of the circumstances attending the act, and the time and place of its commission. It is. well known that an act which if committed at a certain place or time would not amount to a breach of the peace might well be considered as a crime if committed at another time or place or under different circumstances.” 8 Ruling Case Law, pp. 284, 285, §§ 305, 306.
We must consider the natural tendency of an organization marching in disguise, whose creed proscribes certain religious orders, certain classes of American citizens, and persons not native-born citizens. We must consider that the Klan was marching into the city at an unseemly hour of the night when peaceful citizens were seeking repose. They were largely strangers to the city of Boscobel. We must consider that it is common knowledge that such occasions had heretofore caused serious disturbances of the peace in this country. It is said that they were marching peacefully with folded arms. But they had adopted the disguise of the criminal, and under their robes might have been concealed dangerous weapons. A peaceful citizen need not hide his face in public places, and they should not do so in the nighttime so the peace officers may not recognize them.
It is clearly the duty of a night policeman to preserve guiet and tranquillity on his beat during the ordinary sleeping hours of the-citizen. It is his duty at all times to prevent a breach of the peace by all reasonable means. He is not required to stand idly by until a breach of the peace actually occurs or until a riot is in process. He may and should prevent those acts naturally tending to a breach of the peace. A police officer is not required to judge with absolute nicety what acts may disturb the peace. He may act on the facts as they appear to him if he acts within reason. The court should so have instructed the jury instead of -giving the jury *463to understand that Shields was acting wholly without authority. Shields, to my mind, was the innocent victim of. a dastardly assault. He was convicted for doing his duty while his masked assailant goes free.
For these reasons I respectfully dissent.